RICHARD GOODNER Attorney at Law 6608 Emerald Drive Colleyville, Texas76034 (214) 587-0653 (phone) (817) 488-2453 (fax) April 11, 2011 United States Securities and Exchange Commission Judiciary Plaza treet, N.W. Washington, D.C. 20549 Re:SMSA Dallas Acquisition Corp. Registration Statement on Form 10 Dear Sir/Madam: On behalf of SMSADallas Acquisition Corp., (the “Registrant”), we herewith file with the Securities and Exchange Commission the Registrant’s Registration Statement on Form 10.Please contact me if you have any questions or comments. Yours very truly, /s/Richard B. Goodner Richard B. Goodner CC: SMSA Dallas Acquisition Corp.
